On Motion to Dismiss.
NICHOLLS, J.
This appeal is asked to he dismissed upon the ground that the Supreme Court is without jurisdiction ratione materise, in that the fund for distribution is less than $2,000. Article 85 of the Constitution of 1898 does not make the jurisdiction of this court dependent upon the fact that the matter in dispute is the distribution of a fund exceeding $2,000. Its language is that the court has appellate jurisdiction “where the matter in dispute or the fund to be distributed whatever may be the amount claimed shall exceed two thousand dollars exclusive of interest.”
An examination of the record discloses that not only are the proceeds of the sale of the real estate involved in this litigation, but that other issues involving amounts largely exceeding that required to give this court appellate jurisdiction, were not only raised, but determined contradictorily between the parties, in the district court Whether they should properly have been so raised and passed upon is not a matter which this court could consider on such a motion .as the present. The dismissal of appeal asked for is refused.